Title: Virginia Delegates to Benjamin Harrison, 6 May 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philada. 6. May 1783.
Your Excellency’s favor of the 25th. Ulto. came duly to hand yesterday. A commercial intercourse is under present circumstances carried on freely from other States with our late Enemy, and as far as an advantage can be drawn from it, Virginia must certainly be equally entitled to share in it.
Congress have recd. no further intelligence relative to the final treaty of peace, nor any other material intelligence from Europe.
The plan to be recommended to the states for funding the national debt, has been at length concluded, and with the documents proper to explain & urge it, will be forwarded as soon as the whole can be duly prepared.
We inclose your Excelly. a letter addressed to us from Coulougnac & Cie, representing their transactions with Penet.
We have the honor to be with sentiments of due respect Yr. Exclly’s Obt. & hbl serts.
J. Madison Jr.
